Citation Nr: 0410260	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the low back claimed to be the result of 
an October 1996 L4-5 laminectomy and diskectomy performed at the 
Department of Veterans Affairs Medical Center in Kansas City, 
Missouri.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to March 
1963.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2001 and February 2003, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  On October 29, 1996, the veteran underwent an L4-5 laminectomy 
and diskectomy.

3.  The preponderance of the competent medical evidence does not 
shown that the veteran has any additional disability as a result 
of the VA laminectomy and diskectomy performed on October 29, 
1996.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional disability of 
the low back claimed to be the result of an October 1996 L4-5 
laminectomy and diskectomy performed at the Department of Veterans 
Affairs Medical Center (VAMC) in Kansas City, Missouri, is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 66 
Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2003).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is the 
subject of this appeal before the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly applicable 
to "any claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003; 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

Therefore, for purposes of the present case, the Board will assume 
that the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  Thus, 
compliance is required with the notice and duty to assist 
provisions contained in the new law.  

The Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.  The Board concludes that the discussions in 
the May 1999 rating decision on appeal, the November 1999 
statement of the case (SOC) and a supplemental statement of the 
case (SSOC) dated in June 2003 adequately informed him of the 
information and evidence needed to substantiate his claim.  The 
Board observes that an August 2001 VCAA notice letter, a June 2003 
assistance letter, and the June 2003 SSOC informed him of the 
VCAA's implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  All 
available service and post-service medical records, including VA 
treatment records, have been obtained.  The appellant has not 
indicated that there are any additional medical records available 
to substantiate his claim.  

As to any duty to provide an examination and/or seek a medical 
opinion for the veteran's claim, the Board notes that in the case 
of a claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that VA obtained medical opinions in 2003 to 
determine whether additional disability resulted from the October 
1996 laminectomy performed by VA.  Thus, the Board finds that the 
relevant medical evidence of record, to include the resulting 2003 
VA medical opinions, is adequate to make a decision on the claim.  
Thus, there is no duty to provide another examination with regard 
to this issue on appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 
3.159(c)(4).  

The Board further notes that, during the pendency of his claim the 
appellant has been afforded opportunities to submit information 
relating to any additional evidence that may be available.  He has 
failed to identify any sources of additional outstanding evidence 
or indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant desires 
the Board to proceed with its appellate review.  See Quartuccio, 
supra; Pelegrini, supra.

The decision by the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini, supra, held in part that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  Moreover, as 
noted above, VCAA provisions were subsequently considered and 
complied with.  The RO provided the appellant with notice of the 
VCAA in an August 2001 letter, prior to the June 2003 SSOC.  There 
is no indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of record.  
The Board finds that there is no prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board elaborates on this particular 
procedural point below. 

A substantially complete application was received in March 1999.  
Thereafter, in a rating decision dated in May 1999, the claim was 
denied.  Only after that rating action was promulgated did the 
AOJ, in August 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In its June 
2003 assistance letter, the RO requested that "[i]f there is any 
other evidence or information that you think will support your 
claim, please let us know."  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; Sutton, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is required 
based on the facts of the instant case, there has been no 
prejudice to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within a 
year of receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

Factual Background

The veteran seeks compensation under 38 U.S.C.A. § 1151, claiming 
that he sustained additional low back disability as a result of an 
October 1996 surgical procedure performed at the Kansas City VAMC, 
when a surgical instrument was allegedly left in his back.  

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(a discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence). 

The evidence in this case includes records from the Kansas City 
VAMC which show that in March 1983, the veteran was hospitalized 
and underwent a right L5- S1 hemilaminectomy and diskectomy.  In 
January 1984, an L4-5 and L5-S1 hemilaminectomy and diskectomy was 
performed.

In October 1986, the veteran was again hospitalized with 
complaints of radiating low back pain since January 1983.  He 
reported dramatic improvement of his symptoms following low back 
surgeries in 1983 and 1984, but stated that his pain had 
continued.  Various diagnostic testing was performed during the 
course of admission, including lumbar spine X-rays and a lumbar 
myelogram with post contrast CT scan.  These studies revealed a 
herniated nucleus pulposus at the L4 and L5 area, but contain no 
indication of a retained surgical instrument.  At the time of his 
discharge from the hospital, the veteran's condition was improved 
and he declined surgery.

In October 1996, the veteran was again hospitalized at the Kansas 
City VAMC.  It was noted that pre-surgery radiographic studies 
showed lumbar stenosis at the L3-4 levels with evidence consistent 
with postoperative scar tissue at the L4- 5 level.  On October 29, 
1996, the veteran underwent an L4-5 laminectomy.  According to the 
operative report, due to the dense adhesions of scar tissue to the 
dura with some seepage of spinal fluid, the VA surgeon decided to 
decompress the area with a laminectomy without further attempts at 
dissection of the scar tissue.  The operative report further noted 
that there were no known complications and all sponge, needle, and 
instrument counts were correct at the conclusion of the surgery.  
An October 29, 1996 radiograph, taken several hours following 
surgery, was interpreted as showing "a surgical instrument at the 
dorsal spinous process of L5."

The report of an April 1997 magnetic resonance imaging (MRI) study 
of the lumbar spine notes that, when compared with a September 23, 
1996 pre-surgery MRI, there was no significant change in 
abnormalities noted at L4-L5 and L5-S1.  Those abnormalities were 
a fairly large round midline mass with surrounding contrast 
enhancement producing marked compression on the thecal sac and 
several central spinal canal stenosis at L4-L5.  The ill-defined 
enhancing mass in the posterior epidural space at L5-S1 appeared 
to merge with the right nerve root.

In October 1999, the veteran testified at the RO to the effect 
that he had seen a chiropractor and a private physician, both of 
whom, after reviewing the October 1996 X-ray report, told him that 
there was a surgical instrument left in his back.  The 
chiropractor refused to treat the veteran and the physician 
suggested that he go to the Mayo Clinic to have the instrument 
removed.

In a November 2000 letter, the veteran's private physician stated 
that he had known the veteran since 1997.  Since that time, he had 
been thoroughly evaluated and had been found to have a significant 
difficulty with a retained object in his lumbosacral back region 
consistent with a probable spinal needle that apparently was left 
during either a diagnostic or therapeutic procedure in his past.  
The history indicated that the this occurred during a procedure 
that the veteran underwent at a VA hospital.  

Records show that in May 2002, the veteran was hospitalized at a 
private facility in connection with his low back complaints.  A 
myelogram/CT scan reportedly showed a huge central disc herniation 
at L4-5 displacing the dural sac significantly.  There were also 
postoperative findings at L3-4 and L5-S1.  These studies contain 
no notations of a retained surgical instrument.  The veteran 
underwent decompression and stabilization at L3-S1 and was 
reportedly rendered free of his preoperative pain.  The surgical 
report is also negative for notations of discovery of a retained 
surgical instrument.

In November 2002, a VA radiologist indicated that he had reviewed 
October 28, 2002 films from a private facility.  He reported that 
such films showed hardware typical in appearance for a pedicle 
screw fixation associated with the lower three lumbar segments and 
first sacral segment, but he further noted "I see no inappropriate 
radiopaque foreign objects."

In a March 2003 report, a VA radiologist indicated that he had 
reviewed the veteran's claims file and all X-ray and MRI studies 
made available to him.  The radiologist described in detail films 
dated in September and October 1996, April 1997, and May, July and 
October 2002.  The radiologist provided an impression that he did 
not see a metallic surgical instrument on any film or MRI image 
made subsequent to the surgical localization film of October 29, 
1996.  The only metallic densities seen subsequent to October 29, 
1996, were metallic pedicle screws and fusion plates as described 
in the report.  Therefore, the radiologist concluded that there 
was a much less than 50 percent probability that there was any 
metallic surgical instrument retained from the procedure of 
October 29, 1996. 

In a May 2003 report, a VA physician indicted that he had reviewed 
the veteran's claims file in detail.  The VA physician also set 
forth a detailed review of the veteran's contentions, as well as 
the relevant medical records.  The physician stated that it was 
very common for surgeons to utilize cross-table laterals with 
extracorporeal metal instruments or devices as markers in order to 
identify and certify specific spinal disc levels.  In the present 
case, the level was at the dorsal spinous process of L5.  The 
physician also stated that in November 2002, a VA examiner had 
concluded that the veteran's spine contained only appropriate 
hardware with no extraneous surgical instruments.  The VA 
physician stated that he agreed.  He further opined that there was 
no evidence that the there was carelessness, negligence, lack of 
proper skill, error in judgment or similar incident of FAULT 
(emphasis in original) on the part of VA or the VA staff in 
furnishing surgical treatment.  It was reasonable foreseeable that 
stabilizing hardware but not extracorporeal instruments would be 
identifiable.  Any retained foreign instrument or scar tissue, if 
present, was certain or intended to result from the October 29, 
1996 surgery.  As noted above, it was intended and no unintended 
devices or instruments were identified.  

Legal Analysis

As a preliminary matter, it is noted that because the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 was filed after 
October 1, 1997, the current version of that statute and its 
implementing regulations are applicable.  See VA O.G.C. Prec. Op. 
No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded for a 
qualifying additional disability in the same manner as if such 
additional disability or death were service-connected.  A 
disability is a qualifying additional disability if it was not the 
result of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
VA, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination or 
medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will not 
be considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358(c)(3) 
(2003).

Based on a thorough review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional disability of 
the low back claimed to be the result of an October 1996 L4-5 
laminectomy and diskectomy performed at the VAMC in Kansas City, 
Missouri.  Specifically, the Board finds that the preponderance of 
the evidence shows that the veteran does not have additional 
disability as a result of the surgery.  

In so finding, the Board recognizes the veteran's own contentions.  
However, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  Thus, the veteran's own 
assertions are not competent medical evidence in support of his 
claim.  

The Board also recognizes the November 2000 private medical 
opinion that the veteran had significant difficulty with a 
retained spinal needle in his back.  This opinion is material 
evidence in support of the veteran's claim, as it is offered by a 
medical doctor.  Similarly, an October 29, 1996, VA X-ray report 
indicates a surgical instrument at the dorsal spinous process of 
L5.  

Nevertheless, the Board notes that the November 2000 opinions is 
outweighed by other medical evidence of record.  First, the actual 
October 1996 surgical report provides that all sponge, needle, and 
instrument counts were correct at the conclusion of the surgery.  
An April 1997 MRI study of the lumbar spine, a May 2002 private 
myelogram/CT scan report and a May 2002 private surgical report 
are negative for notations of a retained surgical instrument. 

In addition, the VA medical opinion dated in November 2002 
provides that the examiner saw "...no inappropriate radiopaque 
foreign objects."  In a March 2003 report, a VA radiologist 
concluded that there was a much less than 50 percent probability 
that there was any metallic surgical instrument retained from the 
procedure of October 29, 1996.  In a May 2003 report, a VA 
physician agreed that the veteran's spine contained only 
appropriate hardware with no extraneous surgical instruments.  He 
further opined that there was no evidence that the there was 
carelessness, negligence, lack of proper skill, error in judgment 
or similar incident of FAULT (emphasis in original) on the part of 
VA or the VA staff in furnishing surgical treatment.  Any retained 
foreign instrument or scar tissue, if present, was certain or 
intended to result from the October 29, 1996 surgery. 

The Board finds that the VA medical opinions dated in 2002 and 
2003 are more probative to the questions at hand, when compared to 
the private 2000 medical opinion, because they are based on a 
review of the veteran's entire claims file, including the private 
medical opinion and the original contemporary X-ray reports.  They 
also refer to specific findings set forth in the medical record, 
and include a rationale supported by citations to the clinical 
record.  The latter fact is particularly important, in the Board's 
judgment, as they make for a more convincing rationale.  The 
private medical opinion merely referred to an unidentified 
history.  He did not cite to the clinical record or provide any 
rationale.  The two most recent opinions from radiologists 
unequivocally go against the presence of any surgical instrument, 
as did the May 2003 physician's opinion.  The second radiologist 
reviewed the veteran's claims file and all X-ray and MRI studies 
made available to him; he described in detail films dated in 
September and October 1996, April 1997, and May, July and October 
2002, and the radiologist stated that he did not see a metallic 
surgical instrument on any film or MRI image made subsequent to 
the surgical localization film of October 29, 1996.  The May 2003 
physician came to the same conclusion as the two radiologists and 
provided an explanation as to what may have been previously seen; 
the physician stated that it was very common for surgeons to 
utilize cross-table laterals with extracorporeal metal instruments 
or devices as markers in order to identify and certify specific 
spinal disc levels.  In the present case, the level was at the 
dorsal spinous process of L5.  The physician concurred with the 
two radiologists in concluding that the veteran's spine contained 
only appropriate hardware with no extraneous surgical instruments.  
For the aforementioned reasons, the Board finds that the several 
VA opinions are more probative than the private medical opinion 
set forth in 2000. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability of 
the low back claimed to be the result of an October 1996 L4-5 
laminectomy and diskectomy performed at the VAMC in Kansas City, 
Missouri, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



